DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 18-32) and the species defined by the overexpression of MTAP as the only genetic modification of those claimed in claims 18-25, 27 and 29-32  in the reply filed on 10/17/2022 is acknowledged.
Claims 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Claims 19-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species as containing non-elected genetic modifications, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartasun (“A study on the Interaction of Rhodamine B with Methylthioadenosine Phosphorylase Protein Sourced from an Antarctic Soil Metagenomic Library”, PLOS ONE, 2013, Vol. 8 Is. 1, e55697, 1-11) as evidence by Xie (“Spermidine Biosynthesis in Esherichia coli: Promoter and Termination Regions of the speED Operon”, Journal of Bacteriology, 1989, Vol. 171, No. 8, 4457-4465) and ATCC (“Escherichia coli (Migula) Castellani and Chalmers 47090™” available at https://www.atcc.org/products/47090#detailed-product-information, accessed on 12/17/2022).
Regarding claim 18 and the limitation “A microbial cell capable of producing spermidine, wherein said microbial cell is genetically modified for enhanced S-adenosylmethionine (SAM) biosynthesis by overexpression of at least one enzyme in the methionine salvage pathway selected from a group consisting of methylthioadenosine phosphorylase (MTAP) (EC 2.4.2.28), 5-methylthioribose-1-phosphate isomerase (MRI) (EC 5.3.1.23), methylthioribulose-1-phosphate dehydratase (MDE) (EC 4.2.1.109), 2,3-dioxomethiopentane-1-phosphate enolase/phosphatase (EC 3.1.3.77), acireductone dioxygenase (EC 1.13.11.54) and branched-chain amino acid transaminase (BAT) (EC 2.6.1.5, EC 2.6.1.57, EC 2.6.1.42), preferably MTAP and BAT.” Bartasun teaches the E. coli strain LMG194 is transformed with a plasmid coding for a an MTAP isolated from arctic soil (Bacterial Strains and Plasmids, Expression and purification of recombinant RSFP protein in E. coli, Abstract).  Bartasun teaches the enzyme is overexpressed and purified (Figure 1) .  
As evidenced by Xie, the bacteria E. coli synthesizes spermidine (Introduction, page 4457). As evidenced by ATCC, the genotype of strain LMG194 is “F- delta(lacIPOZY)X74 galE galK thi rpsL deltaphoA ara714”, and thus contains no genotype which would render the E. coli incapable of producing spermidine.  
The bacteria of Bartasun is thus a microbial cell capable of producing spermidine and has been genetically modified for enhanced SAM biosynthesis by over expression of MTAP.
The above reference anticipates the claimed subject matter. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657